The Honorable Bill Scrimshire State Representative Route 8, Box 569 Malvern, AR 72104-9219
Dear Representative Scrimshire:
You have requested an Attorney General opinion concerning A.C.A. § 6-21-609, which prohibits smoking on school property.
You have asked:
  Does A.C.A. § 6-21-609 prohibit smoking on open-air school property such as football fields?
It is my opinion that A.C.A. § 6-21-609 does prohibit smoking on open-air school property such as football fields.
My conclusion regarding this issue is based upon the legislative history of A.C.A. § 6-21-609.
A.C.A. § 6-21-609, in its current form, states:
  (a) Smoking or use of tobacco or products containing tobacco in any form in or on any property owned or leased by a public school district, including school buses, is prohibited.
  (b) A copy of this statute shall be posted in a conspicuous location at every entrance to each building owned or leased by a public school district and every school bus used to transport public school students.
  (c) Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100).
A.C.A. § 6-21-609.
The previous version of A.C.A. § 6-21-609 stated:
  (a) Smoking of tobacco or products containing tobacco in any form in enclosed areas, buildings, or facilities of a public elementary or secondary school is prohibited.
Acts 1987, No. 854, §§ 1,2 [former version of A.C.A. § 6-21-609(a) (emphasis added)]. The former version of the statute also included an exception for adult non-students in designated smoking areas.
In 1997, the legislature amended the statute to remove the words "in enclosed areas, buildings, or facilities of a public elementary or secondary school" and replaced them with the words "in or on any property owned or leased by a public school district, including school buses." Acts 1997, No. 779, § 1. In 1999, the legislature further amended the statute to remove the exception for adult non-students in designated smoking areas. See Acts 1999, No. 1555, § 1.
This history of the statute makes unquestionable the fact that the legislature affirmatively intended to prohibit smoking on all school property, including open-air property. Moreover, the language of A.C.A. §6-21-609 in its current form (even if read without the benefit of any knowledge of the history of the statute) is clear and unambiguous. It makes no exception for open-air property. Rather, it flatly prohibits smoking and the use of tobacco products on "any" property owned or leased by a public school district. Because of the absence of any ambiguity in this language, the statute must be interpreted just as it reads, giving the language its ordinary meaning in common usage. Ford v. Keith,338 Ark. 487, ___ S.W.2d ___ (1999).
For the foregoing reasons, I conclude that A.C.A. § 6-21-609 does prohibit smoking on open-air school property such as football fields.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh